Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 02/23/2021; is a continuation of 16450903, filed 06/24/2019 ,now U.S. Patent #10929479; 16450903 is a continuation of 15835847, filed 12/08/2017 ,now U.S. Patent #10380196. Claim(s) 1-20 are pending . Claim(s) 1, 11 and 16 are independent claim(s).

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/15/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.


       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8 and 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 10,929,479 issued 02/23/2021 to Patent  Application 16/450,903 filed 06/24/2019 (hereinafter, “Patent ‘479”).
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar method/system...receiving... a request for a document, contents of the document defined based on state information and stateless information, the state information changing with respect to time and version and the stateless information being unchanging with respect to time and version, the state information and the stateless information being in separate layers; .... 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application method/system for ...receiving a request to update a local replica of a document from a computing device, wherein the document comprises state and stateless information and the local replica is a snapshot of a primary replica of the document; determining updates to an operation log associated with the local replica, wherein the updates to the operation log include operations to be performed on the local replica to bring the local replica to a consistent state with the primary replica; and providing the updates to the computing device, wherein the updates are applied to the state information of the local replica....; in the BRI (Broadest Reasonable Interpretation); which is conceptually the same invention as US Patent ‘479 for receiving... a request for a document, contents of the document defined based on state information and stateless information, the state information changing with respect to time and version and the stateless information being unchanging with respect to time and version, the state information and the stateless information being in separate layers;…as claimed in Patent ‘766.
Thus, they are both exhibiting similar method for receiving... a request for a document, contents of the document defined based on state information and stateless information, the state information changing with respect to time and version and the stateless information being unchanging with respect to time and version, the state information and the stateless information being in separate layers; ....
Please noted: A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
The Claims are comparing as following:
Claim(s) 1-20 of current application and the Patent ‘479 are compared as follows, 
  Current Application
Patent ‘479

Claim(s) 1-8 and 11-20
 
Claim(s) 1-20
 
 A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: receiving a request to update a local replica of a document from a computing device, wherein the document comprises state and stateless information and the local replica is a snapshot of a primary replica of the document; 






determining updates to an operation log associated with the local replica, wherein the updates to the operation log include operations to be performed on the local replica to bring the local replica to a consistent state with the primary replica; 




and providing the updates to the computing device, wherein the updates are applied to the state information of the local replica. (See claim 1)












 A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: receiving, from a computing device, a request for a document, contents of the document defined based on state information and stateless information, the state information changing with respect to time and version and the stateless information being unchanging with respect to time and version, the state information and the stateless information being in separate layers;


 determining a local replica of the document in a local database, the local replica including a snapshot of the primary replica of the document, the snapshot being a serialized state, the primary replica of the document being stored in a remote database that is accessible through a remote server; 

synchronizing the local replica and the primary replica with one another such that a modification to a layer corresponding to the state information of the primary replica or the local replica is imported to the other of the primary replica or the local replica; modifying the snapshot based on changes to the state information of the primary replica so that changes to the primary replica are reflected in the snapshot; and 

providing access to the document to the computing device through the local database (See Claim 1
Claims 2-8, 11-20
Claims 2-20


     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 11-20 rejected under 35 U.S.C. 103 as being unpatentable over Federwisch et al, (“US 20030182313 A1” -filed 03/19/2002 [hereinafter “Federwisch”], in view of Lemonik et al, (“US 20110252339 A1” -filed 04/12/20112 [hereinafter “Lemonik”].
Independent Claim 1, Federwisch teaches: A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: receiving a request to update a local replica of a document from a computing device, wherein the document comprises state and stateless information and the local replica is a snapshot of a primary replica of the document; ... and providing the updates to the computing device, wherein the updates are applied to the state information of the local replica...; (Federwisch the Abstract and Para 1, describing a remote asynchronous replication or mirroring of changes in a source file system snapshot in a destination replica file system …. that make up two versions of a snapshot of the source file system, which identifies changed blocks in the respective snapshot files based upon differences in volume block numbers identified in a scan of the logical file block index of each snapshot....Also, Federwisch in Para 8 further mentions generally, a snapshot is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device as is the active file system and is accessible by users of the active file system [In the BRI, is recognized as stateless data...(support in the Current specs in Para(s) 30-31)...also, it is common to "mirror" or replicate some or all of the underlying data and/or the file system that organizes the data. In one example, a mirror is established and stored at a remote site… The mirror is updated at regular intervals, … update involves the use of a " snapshot" process in which the active file system at the storage site, consisting of I nodes and blocks, is captured and the " snapshot" is transmitted as a whole, over a network (such as the well-known Internet) to the remote storage site. … Each time a snapshot occurs, the old active file system becomes the new snapshot, and the new active file system carries on, recording any new changes; Moreover, in the [Abstract] further mentions remote asynchronous replication or mirroring of changes in a source file system snapshot in a destination replica file system …. that make up two versions of a snapshot of the source file system, which identifies changed blocks in the respective snapshot files based upon differences in volume block numbers identified in a scan of the logical file block index of each snapshot.)  In the BRI (Broadest Reason Interpretation), is recognized as ... state and stateless information...as claimed (see the specification Para(s) 30-31) for support the BRI).  
In addition, Federwisch teaches determining updates ... associated with the local replica, wherein the updates to ... be performed on the local replica to bring the local replica to a consistent state with the primary replica... (Federwisch Para(s) 4 and 8-10, further mentions the mirror is updated at regular intervals, ... in an effort to catch the most recent changes to the file system. One common form of update involves the use of a "snapshot" process in which the active file system at the storage site, consisting of inodes and blocks, is captured and the "snapshot" is transmitted as a whole, over a network (such as the well-known Internet) to the remote storage site. Generally, a snapshot is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device as is the active file system and is accessible by users of the active file system. By "active file system" it is meant the file system to which current input/output operations are being directed. The primary storage device, e.g., a set of disks, stores the active file system, while a secondary storage, e.g. a tape drive, may be utilized to store backups of the active file system. .... Each time a snapshot occurs, the old active file system becomes the new snapshot, and the new active file system carries on, recording any new changes. A set number of snapshots may be retained depending upon various time-based and other criteria....it is noted, the updates the overall destination file system by pointing to the changed block structure in the destination, and replacing the previous file system information block. The changes are at this point committed as the latest incremental update of the destination volume snapshot. This file system accurately represents the "new" snapshot on the source. In time a new "new" snapshot is created from further incremental changes...)
In the BRI (Broadest Reason Interpretation), is recognized as ... the updates to ... be performed on the local replica to bring the local replica to a consistent state with the primary replica...as claimed (see the specification Para(s) 30-31) for support the BRI).  
It is noted, Federwisch teaches each time a snapshot occurs, the old active file system becomes the new snapshot, and the new active file system carries on, recording any new changes in the inodes.... A set number of snapshots may be retained depending upon various time-based and other criteria...as described above.
However, Federwisch do not expressly teach the limitation(s) said, determining updates to an operation log associated with the local replica, wherein the updates to the operation log include operations to be performed on the local replica to bring the local replica to a consistent state with the primary replica.
But the combination of Federwisch and Lemonik teach these limitation(s) (in Lemonik the Abstract and Para(s) 74-76, describing the changes may also include a revision number so that the central server system may track the order in which changes have arrived, and may use such information to resolve interferences between changes received from different users...Also, in Para 32, wherein the model 204A can contain a representation of the state of the word processing document 202, including such elements as character data, formats, styles, paragraphs, sections, breaks, lists, tables, images, formulas, and the like. The view 206A can represent a rendering of the current state of the model 204A. For example, the view can provide a visual representation that combines the substance of the document (e.g., its raw text) with formatting and layout information. The view, when displayed by a browser, provides a form of, if not an exact, WYSIWYG representation of the document that is defied by the model...) In the BRI, is recognized as ... updates to an operation log...as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch’s two versions of a snapshot of the source file system, to include a means said … updates to an operation log ... wherein the updates to the operation log... as taught by Lemonik’s collaborating system, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Federwisch and Lemonik further teach: wherein the state information... (in Federwisch in Para(s) 4 and  8-10)...Also Lemonik further teaches: ...comprises one or more editable objects associated with the document. (in Lemonik Para(s) 20-23 and 34-38, describing the collaboratively edit a common document with each other... and those changes can be passed into the DOM (Document object model) (e.g., via rendering by the view 206A)--so that each user can see the edits made by the other users very quickly...) In the BRI, is recognized as editable objects associated with the document as claimed... (see the specification Para(s) 23-25) for support the BRI).  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch’s snapshot versioning of the source file system, to include a means said … comprises one or more editable objects associated with the document … as taught by Lemonik’s collaborating system, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 3, Federwisch and Lemonik  further teach: wherein the stateless information [similar rejected as describes in rejected claim 1 above)...comprises at least one of an image, video, or audio associated with the document; (Federwisch Para 8, describing each time a snapshot occurs, the old active file system becomes the new snapshot, and the new active file system carries on, recording any new changes … Generally, a snapshot is an image ...)

Claim 4, Federwisch and Lemonik  further teach: wherein the stateless information is locally stored; (Federwisch Para 8, a snapshot is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device as is the active file system and is accessible by users of the active file system [In the BRI, is recognized as stateless data...(support in the Current specs in Para(s) 30-31).

Claim 5, Federwisch and Lemonik  further teach: wherein providing access to the document to the computing device includes: receiving an edit to the document from the computing device; and transmitting information describing the edit to the remote server, the remote server having editorial control over the primary replica of the document; (See Lemonik in the [Abstract and Para 7], provides  computer-implemented collaborative editing method;  includes receiving input from a user of a browser-based document editing application on a document displayed by the application; identifying a current location in the document for a cursor of a first user executing the application; receiving from a central server system data that reflects changes made to the document by one or more users other than the first user and … and rendering the current positions of the cursors for the one or more other users to the browser... Also, Lemonik Para(s) 20-23 and 34-38, describing the collaboratively edit a common document with each other... and those changes can be passed into the DOM (Document object model) (e.g., via rendering by the view 206A)--so that each user can see the edits made by the other users very quickly...) 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch’s snapshot versioning of the source file system, to include a means said … wherein providing access to the document to the computing device includes: receiving an edit to the document from the computing device; and transmitting information describing the edit to the remote server, the remote server having editorial control over the primary replica of the document… as taught by Lemonik’s collaborating system, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Regarding Claim(s) 11-13 (respectively)  is/are fully incorporated similar subject of claim(s) 1-3 (respectively)   cited above.

Claim 14, Federwisch and Lemonik  further teach: wherein the local replica is stored at the computing device and the primary replica is stored at the system; (Federwisch Para 8, a snapshot is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device as is the active file system and is accessible by users of the active file system....Also, Federwisch the Abstract and Para 1, describing a remote asynchronous replication or mirroring of changes in a source file system snapshot in a destination replica file system …. that make up two versions of a snapshot of the source file system, which identifies changed blocks in the respective snapshot files based upon differences in volume block numbers identified in a scan of the logical file block index of each snapshot...)

Claim 15, Federwisch and Lemonik  further teach: wherein the request is initiated by the computing device upon launching of the local replica at the computing device; (Federwisch Para 8, a snapshot is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device as is the active file system and is accessible by users of the active file system....Also, Federwisch the Abstract and Para 1, describing a remote asynchronous replication or mirroring of changes in a source file system snapshot in a destination replica file system …. that make up two versions of a snapshot of the source file system, which identifies changed blocks in the respective snapshot files based upon differences in volume block numbers identified in a scan of the logical file block index of each snapshot...)

Regarding Claim(s) 16-20 (respectively)  is/are fully incorporated similar subject of claim(s) 1-3 and 14-15 (respectively)   cited above.

Claims 6-8,  rejected under 35 U.S.C. 103 as being unpatentable over Federwisch et al, (“US 20030182313 A1” -filed 03/19/2002 [hereinafter “Federwisch”], Lemonik et al, (“US 20110252339 A1” -filed 04/12/20112 [hereinafter “Lemonik”], in view of Treiback-Heck et al., (“US 20140281889 A1” -filed 03/15/2013 [hereinafter “Treiback-Heck”].
Claim 6, Federwisch and Lemonik further teaches: particularly Federwisch further mentions in Para 3, a client/server model of information delivery to thereby allow many clients to access files stored on a server, e.g., the filer. In this model, the client may comprise an application, such as a database application, executing on a computer that "connects" to the filer over a direct connection or computer network …such as the Internet. Each client may request the services of the file system on the filer by issuing file system protocol messages (in the form of packets) to the filer over the network.
	However, Federwisch and Lemonik do not expressly teach, wherein the computing device is logged into the system using a credential, and the system’s access to the primary replica of the document through the remote server is validated using the credential. However, the combination of Federwisch and Lemonik and  Treiback-Heck teach these limitations (In Treiback-Heck in Para(s) 41, 66 and 75, i.e., Possible form field types might include text, password, hidden fields, text area, date, etc., or the current state of such graphical tools as a check box, radio button, drop-down menu, etc. Form field data could also be created at a "Create new template" phase so that the researcher indicates for the report reader other custom conditions [Para 41]; wherein a "local/remote" or "local/local" configuration, or combination of these two, might be preferred by organizations that often carry out large-scale data collection and research projects, especially if they, for reasons of confidentiality and security, prefer not to store their research results outside the organization itself [Para 66]. It is also advantageous to store the research data in more than one database, for both security and redundancy functions. One instance where this might be desirable is when one's database is highly sensitive to hacking (such as a law firm's or government agency) and a copy would be made and periodically compared with the local server copy to ensure that data had not been tampered with. Essentially a copy--is hosted remotely, such as in "cloud storage", not only for back-up, but also to ensure ongoing data integrity… [Para 75].)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch and Lemonik’s method, to include a means said … the computing device is logged into the system using a credential, and the system’s access to the primary replica of the document through the remote server is validated using the credential … as taught by Treiback-Heck, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 7, Federwisch and Lemonik and Treiback-Heck further teaches: wherein the credential is validated based on trust relationships between an exchanger and authentication processes. (Treiback-Heck further mentions the … the user may select the entry mechanism, in this example the "Add new" button first, which could then trigger a list or menu of the various form fields in the page for the user to select. Additionally, the user may want to store the data from more than one form field and this option is also made available. Possible form field types might include … password … or the current state of such graphical tools as a check box, radio button, drop-down menu, etc. Form field data could also be created at a "Create new template" phase so that the researcher indicates for the report reader other custom conditions [Para 41]; wherein a "local/remote" or "local/local" configuration, or combination of these two, might be preferred by organizations that often carry out large-scale data collection and research projects, especially if they, for reasons of confidentiality and security, prefer not to store their research results outside the organization itself [Para 66]. It is also advantageous to store the research data in more than one database, for both security and redundancy functions. One instance where this might be desirable is when one's database is highly sensitive to hacking (such as a law firm's or government agency) and a copy would be made and periodically compared with the local server copy to ensure that data had not been tampered with. Essentially a copy--is hosted remotely, such as in "cloud storage", not only for back-up, but also to ensure ongoing data integrity… [Para 75].)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch and Lemonik’s method, to include a means said … wherein the credential is validated based on trust relationships between an exchanger and authentication processes … as taught by Treiback-Heck, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 8, Federwisch and Lemonik and Treiback-Heck further teach: wherein the stateless information corresponds to content of the document that does not change with the updates to the operation log. (in Lemonik the Abstract and Para(s) 74-76, describing the changes may also include a revision number so that the central server system may track the order in which changes have arrived, and may use such information to resolve interferences between changes received from different users...Also, in Para 32, wherein the model 204A can contain a representation of the state of the word processing document 202, including such elements as character data, formats, styles, paragraphs, sections, breaks, lists, tables, images, formulas, and the like. The view 206A can represent a rendering of the current state of the model 204A. For example, the view can provide a visual representation that combines the substance of the document (e.g., its raw text) with formatting and layout information. The view, when displayed by a browser, provides a form of, if not an exact, WYSIWYG representation of the document that is defied by the model...) In the BRI, is recognized as ... updates to an operation log, that does not change with the updates to the operation log...as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch’s two versions of a snapshot of the source file system and Treiback-Heck’s validated using the credential..., to include a means said … wherein the stateless information corresponds to content of the document that does not change with the updates to the operation log... as taught by Lemonik’s collaborating system, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim(s) 9-10,  rejected under 35 U.S.C. 103 as being unpatentable over Federwisch et al, (“US 20030182313 A1” -filed 03/19/2002 [hereinafter “Federwisch”], Lemonik et al, (“US 20110252339 A1” -filed 04/12/20112 [hereinafter “Lemonik”], in view of Boucher et al., (“US 20170315979 A1” -filed 07/27/2017 [hereinafter “Boucher”].
Claim 9, Federwisch and Lemonik do not teach: wherein the document includes a map, and wherein the stateless information corresponds to media content items associated with one or more locations on the map and state information corresponds to annotations associated with the one or more locations. However, the combination of Federwisch and Lemonik and  Boucher teach these limitation (in Boucher Para(s) 629, 1102-1103, 1121 and 1159, describing the data object entry comprises at least one data object selected from the data objects consisting of a graph, a chart, an image, a video file, an audio file, a media file, video content, audio content, and media content;  [in the BRI, is recognized as stateless information ...support in the current specs in Para(s) 30-31]... wherein local operation log(s), current updated change values of the snapshot(s)... a text flow processing circuit structured to position a text entry value on a unified document surface in response to the first user input....further includes map picker control provides a convenient interface to a map region and returns a selection from the map region (e.g., a location, a feature, a bounded region, etc.) and can return the value by quantitative location (e.g., latitude and longitude), qualitative location (e.g., within one of a number of specified regions), and/or with a feature name and/or feature information (e.g., a card generated in response to the feature selected).
	
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch and Lemonik’s method, to include a means said … wherein the document includes a map, and wherein the stateless information corresponds to media content items associated with one or more locations on the map and state information corresponds to annotations associated with the one or more locations… as taught by Boucher, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 10, Federwisch and Lemonik do not teach: wherein the document includes a map, and wherein the stateless information corresponds to media content items associated with one or more locations on the map and state information corresponds to annotations associated with the one or more locations. However, the combination of Federwisch and Lemonik and  Boucher teach these limitation (in Boucher Para(s) 629, 119 and 1124, describing the data object entry comprises at least one data object selected from the data objects consisting of a graph, a chart, an image, a video file, an audio file, a media file, video content, audio content, and media content;  [in the BRI, is recognized as stateless information ...support in the current specs in Para(s) 30-31]... wherein local operation log(s), current updated change values of the snapshot(s)... wherein activation of the link can return the user to the source information (e.g. the first table 2702), and/or moving the focus area to the link (e.g. hovering the mouse cursor over the link notification) can present a preview, “card”, or other information about the source information. It will be understood that the second table 2704 may be linked to data from more than one other table (not shown), and the principles described with reference to the system 2600 apply to multiple table linkages, as well as other data linkage types, without limitation, such as a table to a graph, a table to a chart, a table to a prose description where the table represents a structured data view of one or more aspects of the prose description, and combinations of these....)
In the BRI, is recognized as... annotations associated with the one or more locations...as claimed.
	
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Federwisch and Lemonik’s method, to include a means said … wherein the document includes a map, and wherein the stateless information corresponds to media content items associated with one or more locations on the map and state information corresponds to annotations associated with the one or more locations… as taught by Boucher, that provides the users other than the particular user with information that reflects changes made to a model for the electronic document and locations in the document of a cursor for the particular user… so as to avoid collisions in entered edits [In Lemonik Para(s) 5-9]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
 -------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olson et al., “US 005995980 A” filed 07/23/1196-Published 11/30/1999; discloses system and method for updating databases or other data compilations with changes entered in a source database or data compilation. Updates are preprocessed to reduce system update demands while increasing update flexibility for remote processing sites. Data update records are captured or collected and extracted into one or more channel or other criterion-specific batches. Transaction boundaries within a batch are collapsed, and the records coalesced into a package comprising a sequence of updates that reflect the cumulated impact of the extracted records [The Abstract]; wherein an update package 30.sub.1 -30.sub.n is applied to the respective target database 22.sub.1 -22.sub.n through apply machine 31 in, preferably, one transaction. Because the update packages 30.sub.1 -30.sub.n are in target native physical format, they can be applied directly to the physical storage of the respective target databases without resort to the corresponding local database managers 28. Consequently, significant resources are conserved, and time consumed during updating is correspondingly reduced. Within an update package, the DELETES, UPDATES, and INSERTS may themselves be imposed in particular order to provide further improvement (C9 L35-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177